DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
Kazuki teaches that the area above region 1 has higher resolution in the horizontal direction (see figure 6, 17, and 19; and ¶0065) and thus would read on a first image sensing area and that the area next to region 1 has a higher resolution in the vertical direction (see figure 6, 17, and 19; and ¶0065) and thus would read on a second image sensing area.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 As seen in Fig 6 the regions in the same column have the same resolution in the width direction and the regions in the same row have the same resolution in the height direction. Thus Kazuki is using a higher resolution in the horizontal direction for certain columns that would the system to better focus on those columns, and a higher resolution in the  vertical direction for certain rows that would the system to better focus on those rows.  Therefore Kazuki teaches a system where an upper area has higher resolution in the horizontal direction and an area below it has higher resolution in the vertical direction.  The Examiner notes that even though the Applicants specification shows a specific layout in figure 3, that specific layout is not claimed    
Additionally Kazuki is used to show the obviousness of using different resolutions for different part of the system whereas Haegermarck is used to disclose what the system is detecting.

Claim Objections
 Claims 21 and 22 objected to because of the following informalities:  the language “wherein the resolution in entire of the horizontal direction” is not grammatically correct it is believed this language should read “wherein the resolution in the entire horizontal direction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 58, 11, 12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0079531 (Haegermarck et al.) in view of EP 3547678 (Kazuki et al.).
With respect to claims 1 and 16 
Haegermarck teaches: A control apparatus/method for an auto clean machine comprising a light source configured to emit light to illuminate at least one light region outside and in front of the auto clean machine, (see at least Abstract) comprising;
a first image sensing area, configured to sense a first brightness distribution of the light region (see at least Fig 2a-b, 3a-b, and 4; 40a-b, FP5, and S101-103; and ¶0063-65; Discussing sensing illuminated sections in an area.) on at least one of an object, a wall and a ground (see at least Fig 2a-3b, #31-33; and ¶0047-50);
a second image sensing area below the first image sensing area (see at least Fig 2a-b, 3a-b, and 4; 40a-b, FP1-4, d1-3, and S101-103; and ¶0063-65; Discussing sensing illuminated sections in an area.), configured to sense a second brightness distribution of the light region on the ground (see at least Fig 2a-b, 3a-b, and 4; 40a-b, FP1-4, d1-3, #31 and S101-103; and ¶0047-50 and ¶0063-65; Discussing sensing illuminated sections in an area.
a processor (see at least Fig 7 and 8; #116; and ¶0079 and ¶0083), configured to control movement of the auto clean machine (see at least Fig 7 and 8; #116; and ¶0079, and ¶0086, and ¶0083;  Discussing controlling the machine based on light sensed.) according the first brightness distribution (see at least Fig 2a-3b, 7 and 8; #116; and ¶0079, and ¶0086, and ¶0083; Discussing controlling the machine based multiple sections of light sensed.) and the second brightness distribution (see at least Fig 2a-3b, 7 and 8; #116; and ¶0079, and ¶0086, and ¶0083; Discussing controlling the machine based multiple sections of light sensed.).
wherein 
the processor generates a wall detection result (see at least Fig 1, 2a, 3a, and 4; 30a; and ¶0047) based on the first brightness distribution of the light region (see at least Fig 1, 2a, 3a, and 4; 30a, FP5, and S101-105; and ¶0045-47 and ¶0063-67; Discussing detecting a wall by detecting the point FP5 which is in the upper portion of the image.), 
The Examiner further notes as the device moves the section of the light that would be in different image sensing areas would change therefore a wall or cliff would be detected in both the first and second brightness distributions.
generates a cliff detection result (see at least Fig 1, 2b, 3b, 4, and 5; 30b; ¶0049-52 and ¶0061-70), based on the second Discussing detecting an edge/cliff based on the disappearance of the light line in the lower part of the image.), and 
The Examiner further notes as the device moves the section of the light that would be in different image sensing areas would change therefore a wall or cliff would be detected in both the first and second brightness distributions.
controls the movement of the auto clean machine according to the wall detection result and the cliff detection result (see at least Fig 6; #100; and ¶0071).
Although Haegermarck teaches the use of a camera #123 Haegermarck does not specifically address the resolution of the image, and therefore does not specifically teach:
Wherein a resolution for a horizontal direction of the first image sensing area is higher than a resolution for a vertical direction of the first image sensing area; 
Wherein a resolution for a vertical direction of the second image sensing area is higher than a resolution for horizontal direction of the second image sensing area
However the using different resolutions for differ areas would be a matter of design choice.  Kazuki teaches using different resolutions for different parts of 
Wherein a resolution for a horizontal direction of the first image sensing area is higher than a resolution for a vertical direction of the first image sensing area (see at least Fig 6, 8-11, 14, 16, 17, and 19; 12b; and ¶0028-34 and ¶0065; Discussing that the image is magnified at area R1 and therefore the area above R1 would have a higher resolution in the horizontal direction because that direction is being magnified.)   
Wherein a resolution for a vertical direction of the second image sensing area is higher than a resolution for horizontal direction of the second image sensing area (see at least Fig 6, 8-11, 14, 16, 17, and 19; 12b; and ¶0028-34 and ¶0065; Discussing that the image is magnified at area R1 and therefore the on the sides of R1 would have a higher resolution in the vertical direction because that direction is being magnified.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Haegermarck by taking an image with a higher resolution in horizontal direction for part of the image and a higher resolution in a vertical direction for other parts of the image as taught by Kazuki, because doing so would allow the system to better sense certain areas (see at least Kazuki ¶0004-06).  Thus making the system more accurate.
With respect to claim 2
Haegermarck teaches:
Wherein the first brightness distribution is a length of the light region or an image centroid of the light region (see at least Fig 1- 3(b); 30(a-b), d(1-3), and FP (1-5), and ¶0049-52 and ¶0061-70)
With respect to claim 5
Haegermarck teaches:
wherein the light region comprises a first light region and a second light region perpendicular to the first light region, wherein the processor generates the wall detection result according to a ratio between a length of the first light region and a length of the second light region (see at least Fig 1-5; 30a, 30a’, FP5, and S102-103; and ¶0047 and ¶0054-56).
With respect to claim 6
Haegermarck teaches:
wherein the processor generates an object height detection result based on the first brightness distribution of the light region (see at least Fig 1-5; 30a, 30a’, FP5, and S102-103; and ¶0047 and ¶0054-56), and controls the movement of the auto clean machine according to the object height detection result (see at least Fig 7 and 8; #116; and ¶0079, and ¶0086, and ¶0083; Discussing controlling the machine based on light sensed.). 
With respect to claim 7
Haegermarck teaches:
wherein the light region comprises a first light region, a second light region perpendicular to an extension region of the first light region, and a The examiner notes that any line of light would have these characteristics when projected against a certain surface.); wherein the processor generates the object height detection result according to a length of the third light region (see at least Fig 4; S150; and ¶0056; discussing detecting the height of a region.).
The Examiner further notes that detecting many different shapes using the change in a line of light would have been obvious to one of ordinary skill in the art at the time the invention was filed.  In other words matching the line light patterns detected to known light patterns associated with different situation/shapes (see at least Fig 1-3 of Haegemarck) would have been an obvious modification because doing so would allow the system to recognize different objects.  In other words Haegermarck teaches detecting two situations/shapes and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Haegermarck to detect other situations/shapes.
With respect to claim 8
Haegermarck teaches:
wherein the light region comprises a first light region, a second light region perpendicular to an extension region of the first light region (see at least Fig 1-5; 30a, 30a’, 30b, 30’b, FP1-5, and d1-4; and ¶0047 and ¶0054-56; The examiner notes that any line of light would have these characteristics when projected against a certain surface.); wherein the discussing detecting the height of a region.).
The Examiner further notes that detecting many different shapes using the change in a line of light would have been obvious to one of ordinary skill in the art at the time the invention was filed.  In other words matching the line light patterns to different shapes would have been an obvious modification because doing so would allow the system to recognize different objects.
With respect to claims 11:
Haegermarck teaches:
wherein the processor generates the cliff detection result according to a length of the light region (see at least Fig 1-5; 30b, 30b’, 40b, 40b’, d1-5, and s106; and ¶0051, ¶0057-59, and ¶0061). 
With respect to claim 12:
Haegermarck teaches:
wherein the light source is a line light source (See at least Fig 1-5 and 8; 30(a-b), 40(a-b), and #127-128; ¶0044 and ¶0084-86).
With respect to claim 17
Haegermarck teaches:
wherein the first brightness distribution is a length of the light region or an image centroid of the light region (see at least Fig 1-5; #30a-b, #30a’-b’, and FP1-5; and ¶0045 and ¶0050).
With respect to claim 19
Haegermarck teaches:
wherein the light region comprises a first light region and a second light region perpendicular to the first light region, wherein the auto clean machine control method further comprises: generating the wall detection result according to a ratio between a length of the first light region and a length of the second light region (see at least Fig 1-5; 30a, 30a’, FP5, and S102-103; and ¶0047 and ¶0054-56).
With respect to claim 20
Haegermarck teaches:
generating an object height detection result based on the first brightness distribution of the light region (see at least Fig 1-5; 30a, 30a’, FP5, and S102-103; and ¶0047 and ¶0054-56), and controlling the movement of the auto clean machine according to the object height detection result. (see at least Fig 7 and 8; #116; and ¶0079, and ¶0086, and ¶0083; Discussing controlling the machine based on light sensed.).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2019/0079531 (Haegermarck et al.) in view of EP 3547678 (Kazuki et al.) as applied to claims 1 and 16 above, and further in view of US 2015/0339825 (Muramatsu et al.).
 With respect to claim 21 and 22
The combination of Haegermarck and Kazuki does not specifically teach:
wherein the resolution in entire of the horizontal direction of the first image sensing area is identical, the resolution in entire of the vertical direction of the first image sensing area is identical, the resolution in entire of the horizontal direction of the second image sensing area is identical, and the resolution in entire of the vertical direction of the second image sensing area is identical.
However Muramatsu teaches:
wherein the resolution in entire of the horizontal direction of the first image sensing area is identical (see at least Fig 5(a); #501; and ¶0067-73), the resolution in entire of the vertical direction of the first image sensing area is identical (see at least Fig 5(a); #501; and ¶0067-73), the resolution in entire of the horizontal direction of the second image sensing area is identical (see at least Fig 5(a); #504; and ¶0067-73), and the resolution in entire of the vertical direction of the second image sensing area is identical (see at least Fig 5(a); #504; and ¶0067-73).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Haegermarck and Kazuki by having the system focus on a horizontal area of the image and thus having the resolution in entire of the horizontal direction of the first image sensing area is identical, the resolution in entire of the vertical direction of the first image sensing area is identical, the resolution in entire of the horizontal direction of the second image sensing area is identical, and the resolution in entire of the vertical direction of the second image sensing area is identical as taught by Muramatsu, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665